         Case 1:16-cr-00776-VEC Document 882 Filed 10/11/18 Page 1 of 6


                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       October 11, 2018

Via ECF
The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Peter Galbraith Kelly, Jr.,
                       S3 16 Cr. 776 (VEC)

Dear Judge Caproni:

                The Government respectfully submits this letter regarding a potential conflict of
interest faced by counsel for Peter Galbraith Kelly, Jr., who is currently scheduled to be
sentenced on October 16, 2018 at 3:00 p.m. As the Court is aware, Daniel Gitner, of Lankler
Siffert & Wohl LLP (“Lankler”), represents the defendant. Jun Xiang is an associate at Lankler
who has participated and continues to participate in the representation. On June 28, 2018, Mr.
Xiang submitted an application for a position as an Assistant United States Attorney to the U.S.
Attorney’s Office for the Southern District of New York (the “USAO-SDNY”), and informed the
undersigned Assistant United States Attorneys that he has applied on that same day. Mr. Gitner
has since represented to the Government that he and Mr. Xiang informed the defendant of Mr.
Xiang’s intention to apply to the USAO-SDNY prior to Mr. Xiang submitting his application in
June 2018, and that the defendant consented to Mr. Xiang’s continued involvement in his case.

                In an abundance of caution, as a result of Mr. Xiang’s application, and the
potential conflict of interest that it presents, the Government respectfully requests that the Court
schedule a hearing pursuant to United States v. Curcio, 680 F.2d 881 (2d Cir. 1982). Mr. Gitner
and Mr. Xiang request that the Curcio be held on October 16, 2018, just prior to the scheduled
sentencing of Mr. Kelly, and the Government consents to that request.

                                          Applicable Law

                The Sixth Amendment guarantees a criminal defendant the right to the effective
assistance of counsel, which includes “the right to representation by conflict free counsel.”
United States v. Schwarz, 283 F.3d 76, 90 (2d Cir. 2002) (quoting United States v. Blau, 159
F.3d 68, 74 (2d Cir. 1998)). District courts have two separate obligations where there is a
potential conflict of interest. First, there is an “inquiry obligation,” pursuant to which the court
          Case 1:16-cr-00776-VEC Document 882 Filed 10/11/18 Page 2 of 6

Hon. Valerie E. Caproni                                                                          Page 2
October 11, 2018

must “investigate the facts and details of the attorney’s interests to determine whether the
attorney in fact suffers from an actual conflict, a potential conflict, or no genuine conflict at all.”
United States v. Levy, 25 F.3d 146, 153 (2d Cir. 1994). Second, if the district court finds that the
defendant’s attorney faces an actual or potential conflict, a “disqualification/waiver” obligation
arises, pursuant to which the court must either: (i) disqualify the attorney if the conflict is
sufficiently severe, or (ii) if the conflict may be waived, conduct a Curcio hearing to advise the
defendant of the ramifications of the conflict and obtain a waiver of any conflict from the
defendant.

                 Three types of conflicts of interest are the subject of judicial inquiry and can
potentially result in the deprivation of the effective assistance of counsel: (i) a per se conflict;
(ii) an actual conflict; or (iii) a potential conflict that results in prejudice to the defendant. See
Armienti v. United States, 313 F.3d 807, 810 (2d Cir. 2002); United States v. John Doe No. 1,
272 F.3d 116, 125 (2d Cir. 2001).

               In the Second Circuit, per se conflicts have been found only in two classes of
cases: where defense counsel “is not authorized to practice law” and where defense counsel “is
implicated in the very crime for which his or her client is on trial.” Armienti v. United States,
234 F.3d 820, 823 (2d Cir. 2000); see also Solina v. United States, 709 F.2d 160, 164 (2d Cir.
1983) (unlicensed attorney); United States v. Cancilla, 725 F.2d 867, 868-70 (2d Cir. 1984)
(attorney implicated in client’s crime). The Second Circuit has “repeatedly” and consistently
refused to extend the per se rule beyond the two prescribed categories. Strouse v. Leonardo, 928
F.2d 548, 555 (2d Cir. 1991) (“[T]his court has repeatedly declined to extend the per se rule
beyond the sort of egregious conduct present in Solina and Cancilla.” (internal quotation marks
and citation omitted)).

                An actual conflict exists where, “during the course of the representation, the
attorney’s and defendant’s interests diverge with respect to a material legal or factual issue or to
a course of action.” United States v. Schwarz, 283 F.3d at 91 (applying standard derived from
Cuyler v. Sullivan, 446 U.S. 335 (1980)). To show divergent interests, “[s]peculation is not
enough.” Triana v. United States, 205 F.3d 36, 42 (2d Cir. 2000). Nor is a “mere theoretical
division of loyalties.” Mickens v. Taylor, 535 U.S. 162, 171 (2002). There can be an actual
conflict of interest only if “the attorney’s current representation is impaired by the loyalty he
owes a former client.” United States v. Leslie, 103 F.3d 1093, 1098 (2d Cir. 1997) (citing
United States v. Malpiedi, 62 F.3d 465, 469 (2d Cir. 1995)).

                “An attorney has a potential conflict of interest if ‘the interests of the defendant
may place the attorney under inconsistent duties at some time in the future.’” United States v.
Perez, 325 F.3d 115, 125 (2d Cir. 2003) (quoting United States v. Kliti, 156 F.3d 150, 153 n.3
(2d Cir. 1998)). If the defendant “can rationally opt to retain counsel of his choice despite a
conflict, the court conduct[s] a Curcio hearing to determine whether the defendant knowingly
and intelligently waives his right to conflict-free representation.” Id. at 127.

                The Second Circuit has set forth the requirements for such a Curcio hearing in
great detail:
         Case 1:16-cr-00776-VEC Document 882 Filed 10/11/18 Page 3 of 6

Hon. Valerie E. Caproni                                                                     Page 3
October 11, 2018


               At such a hearing, the trial court (1) advises the defendant of his right to
               representation by an attorney who has no conflict of interest, (2) instructs the
               defendant as to the dangers arising from particular conflicts, (3) permits the
               defendant to confer with his chosen counsel, (4) encourages the defendant to seek
               advice from independent counsel, (5) allows a reasonable time for the defendant
               to make a decision, and (6) determines, preferably by means of questions that are
               likely to be answered in narrative form, whether the defendant understands the
               risk of representation by his present counsel and freely chooses to run them.

United States v. Perez, 325 F.3d at 119.

                                           Conclusion

               Pursuant to the foregoing authority, the Government respectfully submits that,
(i) Mr. Xiang’s pending application presents a potential conflict of interest that may be waived
by the defendant during a Curcio hearing; and (ii) the circumstances of this potential conflict do
not warrant disqualification based on the Court’s independent duty to protect the integrity of
these proceedings. Enclosed please find a proposed examination for the requested Curcio
proceeding.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                                By: /s Janis Echenberg
                                                    Janis Echenberg/Robert Boone
                                                    David Zhou/Matthew Podolsky
                                                    Assistant United States Attorneys
                                                    (212) 637-2597/2208/2438/1947
Enclosure

Cc:    Daniel Gitner, Jun Xiang
       (By ECF)
      Case 1:16-cr-00776-VEC Document 882 Filed 10/11/18 Page 4 of 6




                 Proposed Examination of Peter Galbraith Kelly, Jr.

 I.    Introductory Questions To Establish Competence

       1. Do you currently consult a doctor for any condition?

       2. Are you currently under the influence of alcohol or drugs of any kind?

       3. Are you feeling well enough to proceed with this hearing today?

II.    The Potential Conflict

       4. Are you currently represented by Daniel Gitner of the law firm of Lankler Siffert
          & Wohl LLP?

       5. Is Mr. Gitner retained or appointed counsel?

       6. Has Jun Xiang, who also works at Lankler, been involved in your representation?

       7. Do you know that Mr. Xiang has applied for a position as a federal prosecutor at
          the United States Attorney’s Office for the Southern District of New York, the
          same office that is prosecuting you in this case?

       8. Because of Mr. Xiang’s potential employment with the United States Attorney’s
          Office for the Southern District of New York, I wish to advise you of certain
          matters. You should understand that under the United States Constitution and the
          laws of this country, you are entitled to the aid and assistance of counsel at all
          times in these proceedings. You are entitled to counsel of your own choice unless
          there is a strong legal reason for disqualifying that counsel. If you cannot afford
          an attorney, an attorney will be appointed to represent you without cost. Do you
          understand?

       9. It is essential to the idea of an adequate defense in a criminal proceeding that your
          attorney have no conflicts or adverse interests of any kind. That is to say, he or
          she cannot, unless it is with your knowledge and consent, have any conflicting
          interest in the case. You have the right to the assistance of a lawyer whose loyalty
          to you is undivided and not subject to any factor that might intrude upon that
          loyalty. The purpose of this law is to ensure that you have a full devoted defense
          furnished to you, including at sentencing, by an attorney who has no other
          possible interest of any kind in this matter. Do you understand that?

       10. Do you understand that Mr. Xiang’s potential employment with the United States
       Case 1:16-cr-00776-VEC Document 882 Filed 10/11/18 Page 5 of 6



           Attorney’s Office for the Southern District of New York, as a prosecutor, creates
           the potential that he may have allegiances to interests that may be adverse to your
           own interests?

        11. Do you understand there is a possibility that Mr. Xiang may not be as zealous or
            as earnest in his representation of you as he might otherwise be if he did not have
            such other interests?

        12. For example, he may seek to curry favor with the prosecutor’s office, rather than
            pursue your best interests. Do you understand that possibility?

        13. Do you understand that, by deciding to proceed with Mr. Gitner and Mr. Xiang,
            you are waiving any argument after your sentencing that Mr. Gitner and Mr.
            Xiang were ineffective or deficient in their representation of you, because Mr.
            Xiang suffered from a conflict of interest by virtue of his application for a
            position with the U.S. Attorney’s Office?

        14. Have you discussed these conflict-of-interest matters with Mr. Gitner and Mr.
            Xiang?

        15. Please describe, in your own words, your understanding of the conflict of interest
            that potentially arises from Mr. Xiang’s representation of you while pursuing his
            application for a position with the United States Attorney’s Office as a federal
            prosecutor.

III.    Curcio Counsel

        16. Do you understand that you have a right to consult with a lawyer other than Mr.
            Gitner or Mr. Xiang in order to determine whether you wish Mr. Gitner and Mr.
            Xiang to represent you?

        17. Do you understand that if you cannot afford other counsel, the Court will appoint
            counsel to consult with you regarding these conflict of interest matters? Such an
            attorney will not be connected with Mr. Gitner and Mr. Xiang, or the Government
            at all. Anything you tell that attorney will be a secret between you and the
            attorney. The attorney cannot tell Mr. Gitner and Mr. Xiang, me or the
            Government’s attorneys about your discussions with him or her. Do you
            understand that?

        18. The Court is prepared to adjourn the remainder of this proceeding so that you may
            consult another attorney. Would you prefer to adjourn until you can give more
            thought to this matter?

        19. Is there anything that the Court has said that you wish to have explained further?
      Case 1:16-cr-00776-VEC Document 882 Filed 10/11/18 Page 6 of 6



          Is anything unclear?

       20. Would you like the opportunity to consult with another attorney?

IV.    Waiver

       21. [If applicable] Have you had a sufficient opportunity to discuss this potential
           conflict with your independent counsel?

       22. Is there anything that I have said that you wish to have explained further?

       23. Do you still wish to proceed with Mr. Gitner and Mr. Xiang as your attorneys in
           this case and at sentencing this afternoon?

       24. Have you received any inducements, promises or threats with regard to your
           decision about this potential conflict?

       25. Is your waiver of your right to conflict-free representation voluntary?

       26. Do you agree to waive any and all future arguments, on appeal or otherwise, that
           you were denied effective assistance of counsel because of Mr. Xiang’s pursuit of
           a position as a federal prosecutor with the Southern District of New York?
